                            EXHIBIT 7




Case 1:21-cv-00279-TDS-JEP Document 1-7 Filed 04/01/21 Page 1 of 17
Case 5:13-cv-28160 Document 125-2 Filed 06/05/19 Page 2 of 17 PageID #: 1010




                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       AT BECKLEY

                                    * * * * * * * *

         JAMES RIVER EQUIPMENT        *

         VIRGINIA, LLC,               *

              Plaintiff               *   Case No.

              vs.                     *   5:13-cv-28160

         JUSTICE ENERGY               *

         COMPANY, INC.,               *

              Defendant               *

                                    * * * * * * * *



                                     DEPOSITION OF

                                  JAMES JUSTICE, III

                                     March 14, 2019




            Any reproduction of this transcript is prohibited without

                      authorization by the certifying agency.



               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-7 Filed 04/01/21 Page 2 of 17
Case 5:13-cv-28160 Document 125-2 Filed 06/05/19 Page 3 of 17 PageID #: 1011



                                                                               2


   1                                   DEPOSITION

   2                                        OF

   3     JAMES JUSTICE, III, taken on behalf of the Defendant

   4     herein, pursuant to the Rules of Civil Procedure, taken

   5     before me, the undersigned, Bradley Scott, a Court

   6     Reporter and Notary Public in and for the State of West

   7     Virginia, at the law offices of Carey, Scott, Douglas &

   8     Kessler, PLLC, 707 Virginia Street, East 901 Chase Tower,

   9     Charleston, West Virginia on Thursday, March 14, 2019

  10     beginning at 12:10 p.m.

  11

  12

  13

  14

  15

  16

  17
  18

  19

  20

  21

  22

  23

  24



               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-7 Filed 04/01/21 Page 3 of 17
Case 5:13-cv-28160 Document 125-2 Filed 06/05/19 Page 4 of 17 PageID #: 1012



                                                                               3


   1                            A P P E A R A N C E S

   2

   3     FRED B. WESTFALL, JR., ESQUIRE

   4     Assistant United States Attorney

   5     300 Virginia Street East

   6     Room 4000

   7     Charleston, WV      25301

   8          COUNSEL FOR UNITED STATES

   9

  10     MICHAEL W. CAREY, ESQUIRE

  11     Carey, Scott, Douglas & Kessler, PLLC

  12     901 Chase Tower

  13     707 Virginia Street East

  14     Charleston, WV      25301

  15          COUNSEL FOR DEFENDANT

  16

  17     JOHN F. HUSSELL, IV, ESQUIRE
  18     Wooton, Davis, Hussell & Ellis

  19     300 Summers Street

  20     Suite 1230

  21     Charleston, WV      25301

  22          COUNSEL FOR DEFENDANT

  23

  24



               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-7 Filed 04/01/21 Page 4 of 17
Case 5:13-cv-28160 Document 125-2 Filed 06/05/19 Page 5 of 17 PageID #: 1013



                                                                                4


   1                                    I N D E X

   2

   3     WITNESS: JAMES JUSTICE, III

   4     EXAMINATION

   5         By Attorney Westfall                                         7 - 15

   6     CERTIFICATE                                                           16

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17
  18

  19

  20

  21

  22

  23

  24



               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-7 Filed 04/01/21 Page 5 of 17
Case 5:13-cv-28160 Document 125-2 Filed 06/05/19 Page 6 of 17 PageID #: 1014



                                                                               5


   1                                  EXHIBIT PAGE

   2

   3                                                                PAGE

   4     NUMBER    DESCRIPTION                                  IDENTIFIED

   5                                  NONE OFFERED

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17
  18

  19

  20

  21

  22

  23

  24



               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-7 Filed 04/01/21 Page 6 of 17
Case 5:13-cv-28160 Document 125-2 Filed 06/05/19 Page 7 of 17 PageID #: 1015



                                                                               6


   1                                 OBJECTION PAGE

   2

   3     ATTORNEY                                           PAGE

   4                                    NONE MADE

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17
  18

  19

  20

  21

  22

  23

  24



               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-7 Filed 04/01/21 Page 7 of 17
Case 5:13-cv-28160 Document 125-2 Filed 06/05/19 Page 8 of 17 PageID #: 1016



                                                                               7


   1                             S T I P U L A T I O N

   2     ----------------------------------------------------------

   3     (It is hereby stipulated and agreed by and between counsel

   4     for the respective parties that reading, signing, sealing,

   5     certification and filing are not waived.)

   6     ----------------------------------------------------------

   7                             P R O C E E D I N G S

   8     ----------------------------------------------------------

   9                              JAMES JUSTICE, III,

  10     CALLED AS A WITNESS IN THE FOLLOWING PROCEEDING, AND

  11     HAVING FIRST BEEN DULY SWORN, TESTIFIED AND SAID AS

  12     FOLLOWS:

  13                                        ---

  14                                   EXAMINATION

  15                                        ---

  16     BY ATTORNEY WESTFALL:

  17           Q.     What's your name please?
  18           A.     James C. Justice, III.

  19           Q.     Mr. Justice, my name is Fred Westfall.             I'm

  20     with the U.S. Attorney's Office.           I'm asking today, I'm

  21     going to be asking you questions in connection with a

  22     civil penalty part of the case dealing with the James

  23     River Equipment Company case that was pending.

  24                  And if at any time you do not hear or



               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-7 Filed 04/01/21 Page 8 of 17
Case 5:13-cv-28160 Document 125-2 Filed 06/05/19 Page 9 of 17 PageID #: 1017



                                                                                 8


   1     understand a question I've asked if you'll let me know,

   2     I'll be happy to repeat or rephrase the question for you.

   3                  Have you ever been deposed before?

   4           A.     I have.

   5           Q.     Basic ground rules are you need to give verbal

   6     responses to the questions.          Because the court reporter

   7     can't record gestures or nods of the head.              And at any

   8     time you need to take a break, if you'll let me know we

   9     can take a break.       It's not a problem.

  10                  This will be fairly short so I don't think

  11     we'll have --- probably won't take more than just a few

  12     more minutes so.

  13                  Mr. Ball previously testified about the

  14     financial aspects of Justice Energy in some detail prior

  15     to you arriving here for your deposition today.               Can you

  16     tell what involvement you normally have in Justice Energy

  17     as far as the day-to-day operations of the company?
  18           A.     I would characterize my day to day at a pretty

  19     high level.      You know, we have accounting people or legal

  20     people in place.       Operations people in place.          Have some

  21     involvement with it just being very high level.

  22           Q.     Okay.

  23                  And so when you're talking about high, we're

  24     not talking about quantum or quantity.             We're talking



               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-7 Filed 04/01/21 Page 9 of 17
Case 5:13-cv-28160 Document 125-2 Filed 06/05/19 Page 10 of 17 PageID #: 1018



                                                                                9


   1     about supervisor.        You're going to be far up the

   2     supervisory chain over the Justice Energy?

   3           A.     Yes, sir.

   4           Q.     You're probably not going out to the mine site

   5     every day to take a look at what's going on.

   6                  Is that correct?

   7           A.     I go some but not every day.

   8           Q.     I want to go back through the business

   9     structure for just a minute.           Just to ask you some

  10     questions along that line.          It's my understanding, from

  11     Mr. Ball's testimony, you and your father own a group of

  12     companies that deal with mining and mining operations and

  13     I guess probably you have some other non-mining operation

  14     companies as well.        So let me just kind of go back

  15     through this.

  16                  Blue Stone Resources, Incorporated.            Do you

  17     know which companies are under Blue Stone Resources,
  18     Incorporated?

  19           A.     It would probably be better if Steve would go

  20     through the list but generally I know most of them.

  21           Q.     Let me ask the question this way, do you sit on

  22     the boards of directors of any of these others --- of

  23     these various companies Blue Stone Resources, Blue Stone

  24     Mineral, JCJ Coal Room, Justice Energy Company,



                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-7 Filed 04/01/21 Page 10 of 17
Case 5:13-cv-28160 Document 125-2 Filed 06/05/19 Page 11 of 17 PageID #: 1019



                                                                                10


   1     Incorporated.        Do you serve on any of the Boards of these

   2     companies?

   3           A.     I do.

   4           Q.     Okay.

   5                  And in terms as I understand it from what Mr.

   6     Ball testified earlier, you guys normally do not have

   7     real board meetings but you do everything by agreement.

   8     You have agreement documents you sign in lieu of board

   9     meetings.

  10                  Is that correct?

  11           A.     Yes, your --- that's correct.           And at the end

  12     of 2018, we actually did have a board meeting for another

  13     matter.     But generally, we do agreements in lieu of the

  14     meeting.

  15           Q.     And in terms of the shareholders of --- well

  16     let me go back and rephrase this.            These various coal

  17     companies whether it's Blue Stone Mineral, Blue Stone
  18     Resources, Blue Stone Coal, and Blue Stone Industries,

  19     the ultimate control over these companies rest with you

  20     and your father.

  21                  Is that correct?

  22           A.     Well, we're the shareholders.

  23           Q.     Okay.

  24                  And what about your sister?          What involvement



                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-7 Filed 04/01/21 Page 11 of 17
Case 5:13-cv-28160 Document 125-2 Filed 06/05/19 Page 12 of 17 PageID #: 1020



                                                                                11


   1     is the --- Jillean, what involvement does she have with

   2     the companies?

   3           A.     She's not a shareholder of those companies you

   4     referenced but she is a director.              Jill and myself are

   5     the only directors at this time.

   6           Q.     Now, I understand from Mr. Ball that there is a

   7     collective bargaining agreement in place between the UMWA

   8     and Justice Energy Company, Incorporated, dealing with

   9     the miners that are currently onsite.              Did you have any

  10     involvement in the negotiations of the collective

  11     bargaining agreement?

  12           A.     Not really.      We're a very small player in the

  13     union.     Collective bargaining agreement is nationwide and

  14     so for good or for bad, we just kind of have to tag along

  15     to whatever, you know, the bigger companies agree to.

  16           Q.     Did you have to sign the collective bargaining

  17     agreement?
  18           A.     Not to my knowledge.        No.

  19                        ATTORNEY CAREY:       Let me clarify.       When you

  20     said him signing personally or any of the companies?

  21                        ATTORNEY WESTFALL:        Well, I understand if

  22     there's no --- let me go back and maybe I should ask the

  23     question this way.

  24     BY ATTORNEY WESTFALL:



                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-7 Filed 04/01/21 Page 12 of 17
Case 5:13-cv-28160 Document 125-2 Filed 06/05/19 Page 13 of 17 PageID #: 1021



                                                                                12


   1           Q.     Are there any other --- other than what Justice

   2     Energy Company, Incorporated, are there any collective

   3     bargaining agreements involving the UMWA and any other,

   4     we'll call them Justice Companies?

   5           A.     There are.     Some of the other Blue Stone

   6     subsidiaries --- and I don't really want to tell you the

   7     exact ones because I mean, we got a few.              Blue Stone Coal

   8     was one, Keystone Services is one, Justice Energy is one.

   9     They're all covered under a master collective bargaining

  10     agreement.

  11           Q.     Did you have to --- did you and your --- in

  12     your corporate capacity or as a shareholder in any

  13     capacity have to sign any of these collective bargaining

  14     agreements or any of the documents when it relates to the

  15     master collective bargaining agreement on behalf of any

  16     of these companies?

  17           A.     I wouldn't have signed as a --- or wouldn't be
  18     asked to sign as a shareholder or any personal liability

  19     but I really can't tell you if I signed it in a corporate

  20     capacity.     I may have, I may not have, I just don't know.

  21           Q.     Okay.

  22                  The decision making on --- for the over

  23     operation of Justice Energy Company, who has that

  24     ultimate decision making authority?



                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-7 Filed 04/01/21 Page 13 of 17
Case 5:13-cv-28160 Document 125-2 Filed 06/05/19 Page 14 of 17 PageID #: 1022



                                                                                13


   1           A.     Could you be a little more specific?

   2           Q.     Sure.    Sure.

   3                  If a decision had to be made about the future

   4     direction of the company or a major financial decision

   5     had to be made about Justice Energy Company,

   6     Incorporated, who would have the ultimate decision making

   7     authority over such decisions?

   8           A.     I guess I would have the ultimate decision

   9     making authority and I would certainly consult with the

  10     other people on our team, accountants, attorneys, our

  11     operations people.

  12           Q.     Would that be the same for any of the Blue

  13     Stone companies as well?

  14           A.     Generally speaking yes, but you know we have,

  15     you know, there's kind of different players in the game.

  16     You know, maybe, maybe at Blue Stone Coal they're

  17     different operations folks or different accounting
  18     people.     But you know, I would certainly consult with

  19     those on each specific operation.

  20           Q.     But if there was a major financial decision or

  21     some sort of a major direction for the company that is

  22     particular --- the ultimate decision making authority

  23     would rest with you.

  24                  Is that correct?



                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-7 Filed 04/01/21 Page 14 of 17
Case 5:13-cv-28160 Document 125-2 Filed 06/05/19 Page 15 of 17 PageID #: 1023



                                                                                14


   1           A.     I think so, yes.

   2           Q.     I'd like for you to take a look, just briefly.

   3     We have some exhibits from Mr. Ball's deposition in front

   4     of me, Exhibits 1 through 7.           And I'm just going to ask

   5     you a general question after you've had a chance to take

   6     a look at those.        I mean most of them are just financial

   7     documents and so on.        But the question I'm going to ask

   8     you, I'll just go ahead and ask you.             Did you have any

   9     involvement with the preparation of any of these

  10     exhibits?     Exhibits 1 through 7?

  11           A.     I did not, no.

  12           Q.     Okay.

  13                  Now I'm going try and I might be a little

  14     inarticulate but I'm going to try see through this the

  15     best way I can.        As I understand, we kind of went through

  16     some of the corporate structure and the business

  17     structure involved with Justice Energy Company,
  18     Incorporated.        As I understand it, Justice Energy

  19     Company, Incorporated, the parent company is JCJ Coal

  20     Group, LLC.

  21                  Is that your understanding?

  22           A.     That's my understanding, yes, sir.

  23           Q.     And in that particular company, the JCJ Coal

  24     Group is owned by Blue Stone Mineral, Incorporated.



                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-7 Filed 04/01/21 Page 15 of 17
Case 5:13-cv-28160 Document 125-2 Filed 06/05/19 Page 16 of 17 PageID #: 1024



                                                                                15


   1                  Is that correct?

   2           A.     Yeah, I better not delve into this because I

   3     don't know exactly.        But, you know, Steve as far as the

   4     structure would be the best to ask.

   5           Q.     So in terms of the corporate and business

   6     structure of the various companies of which you and your

   7     father are the shareholders or the ultimate shareholders

   8     of, that Steve would be the person who would have the

   9     most knowledge about how those companies are structured

  10     and how they're interrelated?

  11           A.     Yes, sir.

  12           Q.     Okay.    That's all that I have.         Thank you very

  13     much.

  14           A.      Thank you.

  15                        ATTORNEY CAREY:       We don't have any

  16     questions but we will read.

  17                                 * * * * * * * *
  18                    DEPOSITION CONCLUDED AT 12:20 P.M.

  19                                 * * * * * * * *

  20

  21

  22

  23

  24



                 Sargent’s Court Reporting Service, Inc.
                              1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-7 Filed 04/01/21 Page 16 of 17
Case 5:13-cv-28160 Document 125-2 Filed 06/05/19 Page 17 of 17 PageID #: 1025



                                                                                16


   1     STATE OF WEST VIRGINIA)

   2                                   CERTIFICATE

   3                 I, Bradley Scott, a Notary Public in and for

   4     the State of West Virginia, do hereby certify:

   5                 That the witness whose testimony appears in the

   6     foregoing deposition, was duly sworn by me on said date,

   7     and that the transcribed deposition of said witness is a

   8     true record of the testimony given by said witness;

   9                 That the proceeding is herein recorded fully

  10     and accurately;

  11                 That I am neither attorney nor counsel for, nor

  12     related to any of the parties to the action in which

  13     these depositions were taken, and further that I am not

  14     a relative of any attorney or counsel employed by the

  15     parties hereto, or financially interested in this

  16     action.

  17           I certify that the attached transcript meets the
  18     requirements set forth within article twenty-seven,

  19     chapter forty-seven of the West Virginia Code.

  20

  21                                           Bradley Scott

  22

  23

  24



                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-7 Filed 04/01/21 Page 17 of 17
